          Case 4:20-cv-03399 Document 8 Filed on 12/11/20 in TXSD Page 1 of 3
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                              December 11, 2020
                                IN THE UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

MICHAEL J. LOHR,                                      §
    Plaintiff,                                        §
                                                      §
v.                                                    §    CIVIL ACTION NO. H-20-3399
                                                      §
EXPRESS JET AIRLINES, INC.,                           §
    Defendant.                                        §

                                             MEMORANDUM AND ORDER

            This case is before the Court on the Motion for Default Judgment (“Motion”)

[Doc. # 7] filed by Plaintiff Michael J. Lohr, pro se. In support of his Motion, Lohr

states that he served Defendant Express Jet Airlines, Inc. by “First Class Priority

Mail,” and he has submitted United States Postal Service tracking information that

reflects delivery of an item to an unidentified individual at the address on the item.

See Tracking Information [Doc. # 6]. Because Plaintiff’s documentation does not

establish proper service under Rule 4 of the Federal Rules of Civil Procedure, the

Motion is denied.

            Proper service of process “is a jurisdictional prerequisite to the entry of a

default judgment.” See Avdeef v. Royal Bank of Scotland, P.L.C., 616 F. App’x 665,

672 (5th Cir. June 8, 2015) (citing Rogers v. Hartford Life & Accident Ins. Co., 167

F.3d 933, 940 (5th Cir. 1999)). The Federal Rules of Civil Procedure provide for


P:\ORDERS\1-2020\3399DefaultDeny.wpd 201211.0845
          Case 4:20-cv-03399 Document 8 Filed on 12/11/20 in TXSD Page 2 of 3




service on a corporation, partnership or association either (1) in the manner prescribed

by state law, or (2) by delivering a copy of the summons and complaint to an

authorized officer or agent. See FED. R. CIV. P. 4(h). Texas law provides that service

may be made either in person or by certified mail, return receipt requested. See TEX.

R. CIV. P. 106(a)(2). Under Federal law, “[a]ny person who is at least 18 years old

and not a party may serve a summons and complaint.” FED. R. CIV. P. 4(c)(2)

(emphasis added). The Texas Rules of Civil Procedure similarly provide that “no

person who is a party to or interested in the outcome of a suit may serve any process

in that suit.” TEX. R. CIV. P. 103 (emphasis added). Therefore, under the Federal

Rules of Civil Procedure and the Texas Rules of Civil Procedure, a party to a lawsuit

is not permitted to serve process for that case, by mail or otherwise. See Avdeef, 616

F. App’x at 672 (citing FED. R. CIV. P. 4(c)(2) and TEX. R. CIV. P. 103). “There is no

exception for pro se litigants.” Id.

            In this case, it appears that Plaintiff personally mailed the summons and

complaint to Defendant. Additionally, he represents that he mailed the summons and

complaint by “First Class Priority Mail” and there is no record showing to whom the

package was delivered. As a result, Plaintiff has failed to effect proper service of the

summons and complaint under Rule 4 of the Federal Rules of Civil Procedure. The

Court denies the Motion for Default Judgment.


P:\ORDERS\1-2020\3399DefaultDeny.wpd 201211.0845   2
          Case 4:20-cv-03399 Document 8 Filed on 12/11/20 in TXSD Page 3 of 3




            At a plaintiff’s request, the Court can order “that service be made by a United

States marshal or deputy marshal or by a person specially appointed by the court.”

FED. R. CIV. P. 4(c)(3). If Plaintiff here is unable to locate a non-party to mail the

summons and complaint to Defendant by certified mail, return receipt requested, he

may file a motion asking the Court pursuant to Rule 4(c)(3) to have a representative

of the United States Marshal Service effect service. Any such motion must include

a statement by Plaintiff, under oath, describing all methods used to locate a non-party

to accomplish service through mailing. It is hereby

            ORDERED that Plaintiff’s Motion for Default Judgment [Doc. # 7] is

DENIED. It is further

            ORDERED that the deadline by which Plaintiff must complete service on

Defendant in a manner allowed by Rule 4 of the Federal Rules of Civil Procedure is

extended to January 14, 2021.

            SIGNED at Houston, Texas, this 11th day of December, 2020.




                                                                NAN Y F. ATLAS
                                                       SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\1-2020\3399DefaultDeny.wpd 201211.0845   3
